PER CURIAM.
We affirm the final action of the Unemployment Appeals Commission denying appellant’s claim for unemployment benefits as a result of his resignation from his position with his employer. Although appellant claims that he was forced to resign due to his employer’s violence against him, the only violent incident directed at appellant occurred six weeks prior to appellant’s resignation. Moreover, appellant’s resignation letter indicated that he had obtained a better job with better benefits. At the hearing on unemployment benefits, he testified that he did not have a job at the time he wrote the letter, but he acquired a new position a few days later. Given the evidence presented by appellant himself, there was competent substantial evidence to support the referee’s determination that appellant’s reason for resigna*1291tion from employment was without good cause nor attributable to the employer. The administrative ruling must be sustained if based upon any acceptable view of the evidence. See Fink v. Fla. Unemployment Appeals Comm’n, 665 So.2d 373, 374 (Fla. 4th DCA 1996).
Affirmed.
WARNER, GROSS and HAZOURI, JJ„ concur.